         Case 1:19-cv-01796-PEC Document 193 Filed 04/03/20 Page 1 of 2



                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                  BID PROTEST



  AMAZON WEB SERVICES, INC.


                  Plaintiff,
                                                           Case No. 19-1796
          v.
                                                           Judge Patricia E. Campbell-Smith

  THE UNITED STATES,

                  Defendant,

  and

  MICROSOFT CORPORATION,

                  Intervenor-Defendant.


               INTERVENOR-DEFENDANT’S RESPONSE IN OPPOSITION TO
                PLAINTIFF’S MOTION FOR LEAVE TO FILE A SUR-REPLY

        On April 1, 2020, Plaintiff Amazon Web Services, Inc. (“AWS”) filed a Motion for

Leave to File a Sur-Reply to Defendant’s Reply in Support of its Motion for Voluntary Remand.

See ECF No. 186. Defendant-Intervenor Microsoft Corporation opposes AWS’s Motion for the

reasons set forth in Defendant’s Opposition. See ECF No. 187.

 Dated: April 3, 2020                         Respectfully submitted,


 Of Counsel:                                  ROGERS JOSEPH O’DONNELL, P.C.

 LATHAM & WATKINS LLP
                                               By: /s/ Robert Metzger
 Kathryn H. Ruemmler                                 Robert S. Metzger (Attorney of Record)
 Abid R. Qureshi
 Roman Martinez                                      Jeffery M. Chiow
 Anne W. Robinson                                    Neil H. O’Donnell
 Dean W. Baxtresser                                  Lucas T. Hanback

                                              1
       Case 1:19-cv-01796-PEC Document 193 Filed 04/03/20 Page 2 of 2



Genevieve Hoffman                           Stephen L. Bacon
Riley Keenan                                Deborah N. Rodin
Margaret Upshaw                             Cassidy Kim
                                            Eleanor M. Ross
555 Eleventh Street, N.W., Suite 1000
Washington, D.C. 20004                      875 15th Street N.W., Suite 725
(202) 637-2200 (Telephone)                  Washington, D.C. 20005
(202) 637-2201 (Facsimile)                  (202) 777-8952 (Telephone)
                                            (202) 347-8429 (Facsimile)

                                            Attorneys for Intervenor-Defendant,
                                            Microsoft Corporation




                                        2
